Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a wall thickness of the tubular body varies” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note that the drawings do not show a varying thickness of the tubular body, instead using a single thickness line to denote the tube wall. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hodge (US 2910605).
Hodge discloses in reference to claim:
1.  A radiation source for electromagnetic radiation in a substrate processing system, comprising: a tubular body 1 formed from a material transparent to electromagnetic radiation, the tubular body has an upper portion 7 with a circular cross-section (portion of imposed circle A in annotated figure 2 below) and a lower portion 6 with a non-circular cross-section;  a filament  2 sealed within the tubular body;  at least one support 12 that holds the filament in a position within the tubular body, wherein a central portion of the at least one support interacts with the filament and a plurality of contact portions of the at least one support interact with an inner surface of the tubular body, wherein radial distances (shown with arrows) of the plurality of contact portions relative to the filament vary in distance;  and a reflective coating 8 disposed on at least a portion of the lower portion of the tubular body to form a reflective portion, wherein the reflective portion is configured to direct reflections of electromagnetic radiation emanating from the filament during use away from the filament.(shown in annotated figure below) 

    PNG
    media_image1.png
    850
    1036
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    593
    754
    media_image2.png
    Greyscale


2.  The radiation source of claim 1, wherein the tubular body is filled with an inert gas and halogen materials which are configured to maintain cleanliness of an interior of the tubular body.  

    PNG
    media_image3.png
    184
    863
    media_image3.png
    Greyscale

 
3.  The radiation source of claim 1, wherein a wall thickness of the tubular body varies. Note that the tube wall thickness will have areas of minutely different wall thickness as a result of the manufacturing process.  Alternately note that the wall thickness D and E  can be seen to be different as shown below. 

    PNG
    media_image4.png
    593
    754
    media_image4.png
    Greyscale

 

 
    PNG
    media_image5.png
    832
    762
    media_image5.png
    Greyscale

 
5.  The radiation source of claim 1, wherein the reflective coating is one of a specular coating or a diffuse coating.  Reflective coating 8 is disclosed as gold which is specular.
 
6.  The radiation source of claim 1, wherein the reflective coating is disposed on an outside surface of the tubular body. Reflective coating 8 is disclosed as being on the outside surface of the quartz tube 6.
 
7.  The radiation source of claim 1, wherein the tubular body is formed from quartz or an aluminosilicate glass. Reflective coating 8 is disclosed as being on the outside surface of the quartz tube 6.

 
8.  The radiation source of claim 1, wherein the tubular body comprises straight sections, arced sections, or straight and arced sections.  See Fig. 1
 
9.  The radiation source of claim 1, wherein the lower portion has a parabolic cross-section. 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claims 11, 13-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Hodge or Quidas (US 606792).
	AAPA discloses (in reference to Applicant’s Figure 2):

11.  An apparatus for providing electromagnetic radiation in a substrate processing system, comprising: a circular lamp 200 comprising a tubular body 202 formed from a material transparent to electromagnetic radiation;  a filament 106 disposed within the tubular body;  and a reflective coating 208 disposed on a portion of the tubular body to form a reflective portion, and wherein a center point of the filament forms an intersection point of an axis H through the circular lamp with the reflective portion and the non-reflective portion on opposite sides of the axis. 


    PNG
    media_image6.png
    707
    760
    media_image6.png
    Greyscale
 

AAPA does not explicitly show (admit) the reflective portion is configured to direct reflections of electromagnetic radiation emanating from the filament during use away from the filament,  or wherein the reflective portion of the tubular body is asymmetrical to a non-reflective portion of the tubular body.
Hodge and Quidas disclose similar devices wherein the tubular body is asymmetrical to a non-reflective portion of the tubular body and wherein the reflective portion is configured to direct reflections of electromagnetic radiation emanating from the filament during use away from the filament.
It would have been obvious to one of skill in the art to modify the AAPA to provide the assymetrical configuration as claimed resulting in the reflection of radiation away from filament in order to make the device more useful and efficient. 


    PNG
    media_image7.png
    841
    766
    media_image7.png
    Greyscale

    PNG
    media_image2.png
    593
    754
    media_image2.png
    Greyscale

13.  The apparatus of claim 11, wherein the reflective portion is at least partially formed in a shape of a parabola.  Hodge discloses an elliptical shape which can be seen as at least partially formed in the shape of a parabola. 
 
14.  The apparatus of claim 11, wherein the reflective coating is one of a specular coating or a diffuse coating. Reflective coating 8 is disclosed as gold which is specular.
 
15.  The apparatus of claim 11, wherein the reflective coating is applied to an outside surface of the tubular body. Reflective coating 8 is disclosed as being on the outside surface of the quartz tube 6.

16.  The apparatus of claim 11, further comprising: a first lead 3 having a first end coupled to a first portion of the filament and a second end exiting the tubular body at a first point;  and a second lead 3 having a first end coupled to a second portion of the filament and a second end exiting the tubular body at a second point.  See Fig. 1 of Hodge

	Note that though AAPA and Hodge do not explicitly disclose the connection of a base to each end of the tubular heater, it is implied to one of skill in the art that the ends (e.g. as shown in Fig. 1 of Hodge) are to be connected to a base both physically and electrically.  These connections are broadly interpreted to read as the claimed base. 


18.  The apparatus of claim 11, wherein the tubular body is formed from quartz or an aluminosilicate glass. 

    PNG
    media_image3.png
    184
    863
    media_image3.png
    Greyscale

 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Hodge or Quidas and further in view of Schmitt (US 3363093) or Winston (US 5335152).
	AAPA, Hodge and Quidas teach the claimed invention except in reference to claim:
12.  The apparatus of claim 11, wherein the reflective portion is at least partially formed as a closed curved figure having an inwardly deflected portion. 

	One of skill in the art would find it obvious, for the reasons discussed by Schmitt and/or Winston, to modify the AAPA to better provide radiation to the desired target. 

 Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge in view of Schmitt (US 3363093) or Winston (US 5335152).
	Hodge teach the claimed invention except in reference to claim:
10.  The radiation source of claim 1, wherein the lower portion has a closed curve cross-section with an inwardly deflected portion. 
  	Both Schmitt and Winston teach closed curve reflective bodies for use in reflecting radiation from a source which include a reflective portion that is at least partially formed as a closed curved figure having an inwardly deflected portion. 
	One of skill in the art would find it obvious, for the reasons discussed by Schmitt and/or Winston, to modify the Hodge device to better provide radiation to the desired target.

Claims  19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahawili (US 5951896) in view of He et al. (US 8952297. 
	Mahawili discloses:
19.  A substrate processing system, comprising: a chamber 80 enclosing a processing volume;  a support having a substrate support surface adapted to support a substrate within the processing volume;  a lamp array 10 configured to direct electromagnetic radiation towards the substrate when present on the substrate support surface, wherein the lamp array has multiple lamps with each lamp having a tubular 
	Mahawili does not disclose  a controller that interacts with the lamp array and is configured to adjust electromagnetic radiation output of each lamp individually through AC power changes. 
	He discloses a similar device wherein each of the disclosed lamps is individually controllable.  Specifcially, He discloses  each lamp of the lamp array can be independently controlled to turn on and off and/or to adjust the output power.  By controlling the on/off switch and/or output power of each lamp of the lamp array the temperature of the wafer held on the ESC is adjusted and temperature non-uniformity can be more favorably adjusted, greatly improving wafer temperature uniformity, particularly 
alleviating non-radial temperature non-uniformity.
	One of skill in the art would have found it obvious to modify the Mahawili device to include an option of a controller that interacts with the lamp array and is configured to adjust electromagnetic radiation output of each lamp individually through AC power changes for the reasons delineated by He.

Claim  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahawili (US 5951896) in view of He et al. (US 8952297) and further in view of Hodge. 
	Mahawili in view of He discloses the claimed invention except in reference to claim. 
 
20.  The substrate processing system of claim 19, further comprising: at least one support that holds the filament in a position within the tubular body, wherein a central portion of the at least one support interacts with the filament and a plurality of contact portions of the at least one support interact with an 
Hodge discloses in reference to claim:
A radiation source for electromagnetic radiation in a substrate processing system, comprising: a tubular body 1 formed from a material transparent to electromagnetic radiation, the tubular body has an upper portion 7 with a circular cross-section (portion of imposed circle A in annotated figure 2 below) and a lower portion 6 with a non-circular cross-section;  a filament  2 sealed within the tubular body;  at least one support 12 that holds the filament in a position within the tubular body, wherein a central portion of the at least one support interacts with the filament and a plurality of contact portions of the at least one support interact with an inner surface of the tubular body, wherein radial distances (shown with arrows) of the plurality of contact portions relative to the filament vary in distance;  and a reflective coating 8 disposed on at least a portion of the lower portion of the tubular body to form a reflective portion, wherein the reflective portion is configured to direct reflections of electromagnetic radiation emanating from the filament during use away from the filament.(shown in annotated figure below) 
 
    PNG
    media_image1.png
    850
    1036
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    593
    754
    media_image2.png
    Greyscale

	It would have been obvious to one of skill in the art to modify the Mahawili device to include the tubular heater arrangement as taught by Hodge at least under KSR rationales A, B and D.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOR S. CAMPBELL
Examiner
Art Unit 3742



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761